Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Joseph C. Drish, during a telephony interview on March 14, 2022, gave the Examiner an authorization to amend claims 41, 42, 45, 49, 50, 54, 55, 56, 58, 59, 60 and cancel claims 48 and 57 as follows:


IN THE CLAIMS
1-40 (Canceled).
41. (Currently amended) A method comprising:
encoding one or more source pictures into a bitstream, the encoding comprising one or
more coding properties; and encoding a syntax structure indicating the one or more coding properties of the bitstream into or along the bitstream, wherein the syntax structure comprises: a first portion comprising one or more fixed syntax elements with one or more pre-that defines the length of the second portion; wherein the second portion further comprises one or more of: a maximum bit depth for one or more luma sample arrays in the bitstream, a maximum bit depth for one or more chroma sample arrays in the bitstream, or one or more other coding property indications associated with the bitstream; wherein the one or more other coding property indications associated with the bitstream comprises one or more of: a progressive source content indication associated with the bitstream, an interlaced source content indication associated with the bitstream, one or more picture type indications associated with one or more pictures of the bitstream, one or more prediction types associated with the bitstream, a bitrate associated with the bitstream, or an indication of an independent non-base layer associated with the bitstream.
42. (Currently amended) [[A]] The method according to claim 41 wherein the syntax structure is readable by a decoder without decoding one or more pictures from the bitstream.
43-44 (Canceled).
45. (Currently amended) An apparatus comprising at least one processor and at least one non-transitory memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
encode one or more source pictures into a bitstream, the encoding comprising one or more coding properties; and encode a syntax structure indicating the one or more coding that defines the length of the second portion; wherein the second portion further comprises one or more of: a maximum bit depth for one or more luma sample arrays in the bitstream, a maximum bit depth for one or more chroma sample arrays in the bitstream, or one or more other coding property indications associated with the bitstream; wherein the one or more other coding property indications associated with the bitstream comprises one or more of: a progressive source content indication associated with the bitstream, an interlaced source content indication associated with the bitstream, one or more picture type indications associated with one or more pictures of the bitstream, one or more prediction types associated with the bitstream, a bitrate associated with the bitstream, or an indication of an independent non-base layer associated with the bitstream.
46. (Currently amended) [[An]] The apparatus according to claim 45 wherein the syntax structure is readable by a decoder without decoding one or more pictures from the bitstream.
47. (Currently amended) [[An]] The apparatus according to claim 45 wherein the first portion further comprises a profile indicator, and one or more of: one or more constraint flags or one or more extension flags, wherein the profile indicator indicates a set of algorithmic features or one or more syntax constraints to which the bitstream conforms, wherein the one or more constraint flags indicates further constraints on one or more algorithmic features or one or more 
48(Canceled).
49. (Currently amended) A 
a first portion comprising one or more fixed syntax elements with one or more pre-defined lengths in bits at one or more pre-defined bit positions, and a second portion comprising one or more conditional syntax elements, wherein presence of the one or more conditional syntax elements is conditioned based on one or more values associated with the one or more fixed syntax elements; wherein the second portion has a pre-defined length in bits, the pre-defined length in bits of the second portion being a fixed length or a variable length, and the pre-defined length in bits of the second portion is given with at least one programmatic structure within the second portion, the programmatic structure comprising at least one statement that defines the length of the second portion; wherein the second portion further comprises one or more of: a maximum bit depth for one or more luma sample arrays in the bitstream, a maximum bit depth for one or more chroma sample arrays in the bitstream, or one or more other coding property indications associated with the bitstream; wherein the one or more other coding property indications associated with the bitstream comprises one or more of: a progressive source content indication associated with the bitstream, an interlaced source content indication associated with the bitstream, one or more picture type indications associated with one or more pictures of the bitstream, one or more prediction types associated with the bitstream, a bitrate associated with the bitstream, or an indication of an independent non-base layer associated with the bitstream.

50. (Currently amended) A method comprising:
receiving a bitstream; decoding one or more coding properties of the bitstream from a syntax structure associated with the bitstream, wherein the syntax structure comprises: a first portion comprising one or more fixed syntax elements with one or more pre-defined lengths in bits at one or more pre-defined bit positions; and a second portion comprising one or more conditional syntax elements, wherein presence of the one or more conditional syntax elements is conditioned based on one or more values associated with the one or more fixed syntax elements; and determining whether a decoder is capable of decoding the bitstream based on the one or more coding properties; wherein the second portion comprises a pre-defined length in bits, the pre-defined length in bits of the second portion being a fixed length or a variable length, and the pre-defined length in bits of the second portion is given with at least one programmatic structure within the second portion, the programmatic structure comprising at least one statement that defines the length of the second portion; wherein the second portion further comprises one or more of: a maximum bit depth for one or more luma sample arrays in the bitstream, a maximum bit depth for one or more chroma sample arrays in the bitstream, or one or more other coding property indications associated with the bitstream; wherein the one or more other coding property indications associated with the bitstream comprises one or more of: a progressive source content indication associated with the bitstream, an interlaced source content indication associated with the bitstream, one or more picture type indications associated with one or more pictures of the bitstream, one or more prediction types associated with the bitstream, a bitrate associated with the bitstream, or an indication of an independent non-base layer associated with the bitstream.
51-53 (Canceled).

receive a bitstream; decode one or more coding properties of the bitstream from a syntax structure associated with the bitstream, wherein the syntax structure comprises:

a first portion comprising one or more fixed syntax elements with one or more pre-defined lengths in bits at one or more pre-defined bit positions, and a second portion comprising one or more conditional syntax elements, wherein presence of the one or more conditional syntax elements is conditioned based on one or more values associated with the one or more fixed syntax elements; wherein the second portion comprises a pre-defined length in bits, the pre-defined length in bits of the second portion being a fixed length or a variable length, and the pre-defined length in bits of the second portion is given with at least one programmatic structure within the second portion, the programmatic structure comprising at least one statement that defines the length of the second portion; wherein the second portion further comprises one or more of: a maximum bit depth for one or more luma sample arrays in the bitstream, a maximum bit depth for one or more chroma sample arrays in the bitstream, or one or more other coding property indications associated with the bitstream; wherein the one or more other coding property indications associated with the bitstream comprises one or more of: a progressive source content indication associated with the bitstream, an interlaced source content indication associated with the bitstream, one or more picture type indications associated with one or more pictures of the bitstream, one or more prediction types associated with the bitstream, a bitrate associated with the bitstream, or an indication of an independent non-base layer associated with the bitstream; and determine whether a decoder is capable of decoding the bitstream based on the one or more coding properties.
The apparatus according to claim 54 wherein the syntax structure is readable by the decoder without decoding one or more pictures from the bitstream.
56. (Currently amended) [[An]] The apparatus according to claim 54 wherein the first portion further comprises a profile indicator, and one or more of: one or more constraint flags or one or more extension flags, wherein the profile indicator indicates a set of algorithmic features or one or more syntax constraints to which the bitstream conforms, wherein the one or more constraint flags indicates further constraints on one or more algorithmic features or one or more syntax constraints to which the bitstream conforms, and wherein the one or more extension flags affect decoding of the bitstream.
57 (Canceled).
58. (Currently amended) A 
a first portion comprising one or more fixed syntax elements with one or more pre-defined lengths in bits at one or more pre-defined bit positions, and a second portion comprising one or more conditional syntax elements, wherein presence of the one or more conditional syntax elements is conditioned based on one or more values associated with the one or more fixed syntax elements; wherein the second portion comprises a pre-defined length in bits, the pre-defined length in bits of the second portion being a fixed length or a variable length, and the pre-defined length in bits of the second portion is given with at least one programmatic structure within the second portion, the programmatic structure comprising at least one statement that defines the length of the second portion; wherein the second portion further comprises one or more of: a maximum bit depth for one or more luma sample arrays in the bitstream, a maximum bit depth for one or more chroma sample arrays in the bitstream, or one or more other coding property indications associated with the bitstream; wherein the one or more other coding property indications associated with the bitstream comprises one or more of: a progressive source content indication associated with the bitstream, an interlaced source content indication associated with the bitstream, one or more picture type indications associated with one or more pictures of the bitstream, one or more prediction types associated with the bitstream, a bitrate associated with the bitstream, or an indication of an independent non-base layer associated with the bitstream; and determine whether a decoder is capable of decoding the bitstream based on the one or more coding properties.
59. (Currently amended) The non-transitory computer-readable storage medium 
60. (Currently amended) The non-transitory computer-readable storage medium 


Reasons for allowance
          Claims 41, 42, 45-47, 49, 50, 54-56 and 58-65 are allowed.
       The following is an Examiner's statement of reasons for allowance:
Consider claim 1, the best references found during the prosecution of the present application were, Narasimhan et al.( US 2017/0085897 A1 ).  Narasimhan directed toward a program map table for a transport stream, the program map table comprising an elementary stream identifier indicating a particular elementary stream within the transport stream, a high dynamic range flag indicating the presence or absence of high dynamic range content within the elementary stream, and a wide color gamut flag indicating the presence or absence of wide color gamut content within the elementary stream.  Narasimhan alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 41, 42, 45-47, 49, 50, 54-56 and 58-65 are found allowable. Moreover, The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 02/04/2022, and the " Applicant summary of interview 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MD N HAQUE/Primary Examiner, Art Unit 2487